DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 15/699,286 in response to Applicant’s Request for Continued Examination (RCE) filed on January 10, 2022.

3.	In accordance with Applicant’s amendment, claims 1 and 9 are amended. Claims 1-19 are currently pending.

Priority

4.	Application 15/699,286, filed 09/08/2017 Claims Priority from Provisional Application 62/385,516, filed 09/09/2016, and Claims Priority from Provisional Application 62/415,297, filed 10/31/2016.
Response to Amendment

5.	In the response filed January 10, 2022, Applicant amended claims 1 and 9, and did not cancel any claims. New claim 19 was presented for examination. 

6.	The claim rejections under 35 U.S.C. 101 were previously withdrawn [Office Action dated 04/16/2021].
Response to Arguments

7.	Applicant's arguments filed January 10, 2022, have been fully considered.

8.	Applicant submits “With respect to the rejection of independent claim 1, Applicant respectfully submits that the combination of Ledford, Sobhy, Stewart, and Cooper does not disclose or suggest "accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices,” as recited in amended claim 1.” [Applicant’s Remarks, 01/10/22, pages 8-9]

In response to the Applicant’s argument that “the combination of Ledford, Sobhy, Stewart, and Cooper does not disclose or suggest "accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices,” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose 

9.	Applicant submits “The Rejection acknowledges that Ledford does not disclose (or teach) “wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms;... translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows; ... and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions,” as recited in amended claim 1. The Rejection attempts to remedy the deficiencies of Ledford with Sobhy. Applicant respectfully traverses.” [Applicant’s Remarks, 01/10/22, page 10]

	As best understood by the Examiner, Applicant argues that Sobhy does not disclose “wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms;... translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows; ... and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility 
In response to Applicant’s argument that Sobhy does not teach translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows, the Examiner respectfully disagrees. In at least paragraphs 0022, 0032, 0059, 0066, Sobhy teaches the instant limitation by converting instructions in the device-agnostic pipe mechanism [i.e., device-neutral workflows]. In particular, Sobhy’s system for controlling a plurality of target devices via a plurality of respective device-agnostic mechanisms, which encompasses mechanisms constructed in a device-agnostic manner handling the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices, as discussed in at least paragraphs 0022, 0032, 0059, 0066 is reasonably understood as teaching the disputed “translating a set of logic or operating instructions in the one or more device-neutral workflows,” since Sobhy's controlling of target devices using device-agnostic pipe mechanism is conducted pursuant to the converted control instructions [i.e., 
Contrary to Applicant’s assertions, Sobhy does translate a set of logic or operating instructions in the one or more device-neutral workflows. For instance, Sobhy describes at paragraph 0059 that “the device driver module 120 provides driver mechanisms that allow the server modules 116 to control different types of target devices 104. For instance, the device driver module 120 may use a first kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a relatively simple lighting mechanism. The device driver module 120 may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch, e.g., a lighting switch which incorporates a dimming function in addition to an on-off function. From a high-level perspective, the device driver module 120 allows each service to be constructed in a device-agnostic manner.” Converting control instructions in the device-agnostic pipe mechanism into an appropriate form suggests translating a set of logic or operating instructions in the one or more device-neutral workflows. Notwithstanding that using instructions for guiding execution of processes and tasks is obvious, if not inherent, features of virtually all workflow modeling schemes, the Examiner emphasizes that Sobhy’s instructions converted into appropriate forms for use by the target device (paragraph 0059) encompasses the claim feature for translating a set of logic or operating instructions in the one or more device-neutral workflows.
As noted in paragraph [0018] and [0019] of the Applicant’s Specification, “The workflow 14 may be device neutral or independent and can comprise business logic or instructions for performing specific functions or operations of the facility 1 using the various devices 12” and “The devices 12 linked to/integrated within the communication system 2 may separately/independently access workflow 14. The workflow 14 generally will contain business logic or instructions for performance of the specific functions/operations of the facility 1. For example, the workflows 14 can be a set of instructions that walks an operator or controls one or more automated systems or devices at the facility 1 through a specific process. The workflows 14 further generally will be device neutral or device independent and can be created and/or written in a selected programming language, without having to be written for or directed to a specific operating platform or software; and can contain primarily the business logic or instructions for performance .” Similarly, paragraph [0032] of Sobhy notes that “Each pipe mechanism is constructed in a device-agnostic manner. This means that each pipe mechanism has the capacity to interact with different kinds of target devices 104, irrespective of the native functionality provided by the target devices 104.” This is consistent with Sobhy’s device-agnostic pipe mechanisms.
In further support of the reasonableness of mapping Sobhy’s device-agnostic pipe mechanisms functionality to the claimed device-neutral workflows, it is noted that paragraph 0030 of Sobhy discloses that “FIG. 1 shows an illustrative environment 100 in which a service system interacts with a plurality of target devices via a plurality of respective pipe mechanisms. A plurality of users may also interact with the service system using a plurality of user devices running applications 110. Users can control the target devices 104 through these channels. For example, a user can interact with an application to program a service hosted by the service system 102. Based on that programming, the service may then send instructions to a target device that have the effect of controlling the target device. The service may also receive data from the target device. Generally, the devices 104 are referred to as "target" devices to indicate that they represent the target of control…” and paragraph 0066 describes that “FIGS. 3-6 show three different ways that a pipe mechanism may be coupled to a device. Beginning with FIG. 3, a target device 302 includes any native device functionality 304 and a pipe interface mechanism 306. The native device functionality 304 represents any functions performed by the target device 302. The pipe interface mechanism 306 provides any mechanism by which the native device functionality 304 may interact with a pipe mechanism 308. For example, in one non-limiting case, the pipe interface mechanism 306 may correspond to a relay which is connected to various switches provided by the native device functionality 304. The relay, in turn, is controlled by the pipe mechanism 308.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Sobhy teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.



	As best understood by the Examiner, Applicant argues that Stewart does not teach  “wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform.” In response, the Examiner notes that Stewart is not being relied upon to disclose the disputed limitation. Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	Applicant submits “Cooper does not disclose or suggest “wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices,” as recited in amended claim 1.” [Applicant’s Remarks, 01/10/22, page 12]

	In response to Applicant’s argument that “Cooper does not disclose or suggest “wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices,” as recited in amended claim 1,” it is noted that Applicant's argument is primarily raised in support of the amendments to independent claim 1, and is therefore believed to be fully addressed via the new ground of rejection set forth under 

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112

13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

15.	Claim 1 was amended to recite the limitation “the monitoring, picking, and conveying devices,” which lacks antecedent basis and therefore renders the claims indefinite. The phrases “the monitoring, picking, and conveying devices” and “the one or more monitoring, picking, and 

Claims 2-8 depend from claim 1 and therefore inherit the §112(b) deficiencies of claim 1.

Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



20.	Claims 1-4, 6-7, 9-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford et al., Pub. No.: US 2003/0171947 A1, [hereinafter Ledford], in view of Sobhy, Pub. No.: US 2014/0237092 A1, [hereinafter Sobhy], in view of Cooper et al., Pub. No.: US 2013/0123963 A1, [hereinafter Cooper], in further view of Hermans et al., Pub. No.: US 2016/0117458 A1, [hereinafter Hermans].

As per claim 1, Ledford teaches a method for more efficiently enabling and controlling communications between a plurality of different devices for execution of one or more tasks, functions, and/or operations by the different devices at a facility (paragraph 0002, discussing an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions), comprising: 

receiving, with a communications system, identification information from a first device of the plurality of different devices, wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms (paragraph 0014, discussing an innovative computer-based system for implementing business processes can access data existing on one or more of the computer platforms of an enterprise to implement workflows by a 

retrieving, with the communications system, one or more device-neutral workflows associated with the received identification information (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow access to all the data needed to support execution of the delegates comprising the workflow. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224. This software functionality, implemented with a platform independent computer language [i.e., retrieving one or more device-neutral workflows associated with the received identification information] such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise. For example, in the lost/stolen 

transmitting, with the communications system, the one or more device-neutral workflows to the first device, wherein each of the one or more device-neutral workflows is received by an engine loaded on or accessed by the first device (paragraph 0077, discussing that workflow analysis and design are performed. This step translates the business rules, data needs, and data sources into a computer software model of the business process; paragraph 0078, discussing that a workflow engine is operated. This operation implements the automated process represented in the computer model of the workflow designed at step 380. In the exemplary embodiment, the multidimensional process engine 222, residing on the Business Solutions Server 113, operates the workflow. In the lost/stolen card example, a lost/stolen card workflow may be initiated by a cardholder calling into a customer service center to report her card stolen. A customer service representative may then initiate the workflow engine [i.e., each of the one or more workflows is received by an engine loaded on or accessed by the first device], which then takes the cardholder and customer service representative through the workflow [i.e., transmitting, with the communications system, the one or more workflows to the first device], including 

retrieving, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow 224 access to all the data needed to support execution of the delegates comprising the workflow 224. Software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224 [i.e., retrieving a set of logic or operating instructions in the device-neutral workflows]. This software functionality, implemented with a platform independent computer language such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise. For example, in the lost/stolen credit card example, a workflow 224 may instantiate an action that causes the integration manager 232 to instantiate a data connector to retrieve applicant and co-applicant information associated with an account from a storage drive on an Ethernet network and to instantiate a different data connector to retrieve data on account activity from a mainframe computer. In Step 340, all possible communication links are determined. Subsequent steps determine the precise data needs and the sources of that data; paragraph 0089, discussing that FIG. 6 presents a logical flow diagram illustrating the process 570 for developing a workflow delegate, a step in the workflow analysis and design process discussed above in conjunction with FIG. 5…At step 610, the process determines if the delegate is a "Data" shape, as designated at and 

controlling, with the distinct operating platform or software of the first device, the execution by the first device, of selected tasks, functions, and/or operations of the one or more device-neutral workflows, as defined by the set of logic or operating instructions (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps that convert business rules that govern the process to actions [i.e., controlling the execution by the first device of selected tasks, functions, and/or operations of the one or more workflows, as defined by the set of logic or operating instructions]. A workflow engine, executes definitions of a workflow 224 on a step-by-step basis, driving both the screen display and the actions associated with each step.  A workflow 224 can trigger a display to the user, retrieve data, make a decision, run a sub-workflow, or defer a workflow 224 for completion by another user; paragraph 0091, discussing that a delegate associated with a data shape in the exemplary embodiment retrieves data that exists somewhere across the enterprise, such as Data Sources 240, implementing the features of the exemplary embodiment that allows for communications across a variety of computer platforms when operating a workflow engine to implement the business solution process. A delegate associated with a display shape in the exemplary embodiment can be used to input data not contained in one of the Data Sources 240. Once any data gathering has been determined, the process moves to step 675, where the XML 

Ledford does not explicitly teach wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows; and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices. Sobhy in the analogous art of workflow management teaches:

translating, with the engine of the first device, a set of logic or operating instructions in the one or more device-neutral workflows (paragraph 0022, discussing that Section A describes an illustrative environment for controlling target devices using a service system and device-agnostic pipe mechanisms [i.e., device-neutral workflows]; paragraph 0032, discussing that each pipe mechanism is constructed in a device-agnostic manner. This means that each pipe mechanism 

accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more devices of the plurality of devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. The pipe mechanisms are constructed in a device-agnostic manner. This means that any pipe mechanism is capable of interacting with plural types of target devices, without regard to the native functionality provided by the target devices; paragraph 0030, discussing that a service system interacts with a plurality of target devices via a plurality of respective pipe mechanisms. A plurality of users may also interact with the service system using a plurality of user devices running applications 110. Users can control the target 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow 

While the Ledford-Sobhy combination teaches a set of logic or operating instructions, it does not explicitly teach wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; that the set of logic or operating instructions is a set of logic or operating instructions for performing an order fulfillment task; and accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices. Cooper in the analogous art of industrial control systems teaches:

the set of logic or operating instructions for performing an order fulfillment task (paragraph 0003, discussing that industrial controllers and their associated control programming are central to the operation of modern industrial automation systems. These controllers interact with field devices on the plant floor to carry out controlled processes relating to such objectives as manufacture of a product, material handling, batch processing, and other such processes. Industrial controllers store and execute user-defined control programs to effect decision-making in connection with the controlled process. Such programs can include, but are not limited to, ladder logic, sequential function charts, function block diagrams, structured text, or other such platforms; paragraph 0040, discussing that MES (Manufacturing and Execution System) 208 can map incoming ERP request 204 to a suitable workflow for execution by the MES system. In connection with generating this workflow, MES system can identify machines or devices that can be leveraged to fulfill the business request, as well as their associated controllers. MES system 208 can then translate the workflow to an executable output 210 capable of execution by the identified controllers [i.e., the translated workflow corresponds for fulfilling the business request corresponds to the set of logic or operating instructions for performing an order fulfillment task – as set forth above, the business request represents a customer order for a specified quantity of a selected product (paragraph 0062)]. This executable output 210 can comprise any suitable format understandable by the controllers, including, without limitation, sequential function charts, ladder logic, function block diagrams, structured text, distributed control agents, and the like. Executable output 210 can also comprise control output signals mapped to tags or other I/O associated with the controllers; paragraph 0062, discussing that as an example of how control context 714 can be used to facilitate selection of an activity set, consider a business request representing a customer order for a specified quantity of a selected product).



The Ledford-Sobhy-Cooper combination does not explicitly teach wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices. However, Hermans in the analogous art of systems for managing and sharing access to data among a plurality of disparate devices teaches this concept. Hermans teaches:

wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform (paragraph 0012, discussing a method for managing devices via a device management infrastructure. The method may include receiving a first set of device information in a device-native format from one or more devices in communication with a gateway device, converting the first set of device information to a device-agnostic format, and transmitting the first set of device information in the device-agnostic format to a remote server. The method may also include receiving a second set of device information in the device-agnostic format, converting the second set of device information to the device-native format, and transmitting the second set of device information in the device-native format to a device, wherein the device provided the first set of device information; paragraph 0062, discussing that the term “gateway devices” is used to refer to bridge devices that enable one or more “legacy devices” to communicate via the device management infrastructure. Gateway devices may serve to perform a protocol translation to translate device information provided in a device-native format into the device-agnostic format used throughout the device management infrastructure. The term “legacy device” may refer to any device that is configured to communicate in a device-native format instead of a device-agnostic format used by the device management infrastructure. A gateway device may receive device information from a legacy device in the device-native format, and an application executing on the gateway device may translate the device information into a device-agnostic format; paragraph 0096, discussing that the gateway device 218 may include separate circuitry for communication with devices and with the device management server, represented as the device communications circuitry 226 and the management server communications circuitry 228, respectively. The device communications circuitry 226 may include hardware configured to 

accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions (paragraph 0059, discussing that the term “device information” should be understood to refer to any electronic data and/or signals that may be sent or received from an electronic device. For example, device information may include electronic data packets that reference a device state, such as the device's settings, firmware, or software. The device information may also include data received from one or more sensors coupled to or associated with a device in communication via a device management infrastructure…The device information may also be information sent to a device like an actuator position, a desired temperature,…, a motor speed, conveyor belt position settings, engine shutdown commands,…, or the like. In some embodiments, the device information may include commands, such as configuration settings, instructions to perform certain actions, or the like [i.e., This shows that one or more monitoring, picking, and conveying devices of the plurality of different devices are instructed to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions]; paragraph 0166, discussing that FIG. 18 illustrates a signal diagram of an example method for establishing communications between a legacy device and a device management infrastructure via a gateway device, such as the apparatus 218 described with respect to FIG. 2B or the gateway device 400 described with respect to FIG. 4. At action 1802, a legacy device provides a set of device information to a gateway device in a device-native format. At action 1804, the gateway wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices (paragraph 0043, discussing that embodiments further provide the capability to manage and share access to data among a plurality of heterogeneous devices; paragraph 0058, discussing that embodiments of the device management infrastructure may also provide the capability to execute one or more applications to process device information received from one or more devices. These applications may execute internally to the device management infrastructure. For example, an application may receive data from a barcode scanner at a loading dock. As each incoming package is scanned, the application may look up data from the scanned barcode in a data table and update the location of the package in a database. Embodiments may also include the ability to notify applications external to the device management infrastructure. For example, the device management infrastructure may implement an API for communication 

The Ledford-Sobhy-Cooper combination describes features related to workflow management. Hermans is directed toward managing and sharing access to data among a plurality of disparate devices. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper combination with Hermans because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper combination to include Herman’s features for including an engine that is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct one or more monitoring, picking, and conveying devices of the plurality of different devices to instruct the first device when to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions, wherein the first device and the one or more monitoring, picking, and conveying devices communicate instructions back and forth between each other, and wherein the first device is one of the monitoring, picking, and conveying devices, in the manner claimed, would serve the motivation of providing the capability to manage and share access to data among a plurality of heterogeneous devices (Hermans, paragraph 0043); 

As per claim 2, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1. Ledford further teaches wherein the devices comprise software platforms or operating systems including Windows®, Android®, Linux®, or Vocollect® platforms or operating systems, or combinations thereof (paragraph 0005, discussing that computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system. For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0033, discussing that the Presentation Tier 210 is preferably a robust UI framework that may use "WINDOWS" application server technologies, specifically the ASP.NET environment. The user interface is persisted in a UI data store 246, with both client- and server-side components working together to dynamically render pages using sophisticated Extensible Stylesheet Language (XSL) transforms. These transforms enable a browser software program to understand how information in an XML document is to be presented by the browser. The UI data store 246, which may reside on the Business Solutions Server 113 (FIG. 1), is 

As per claim 3, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1. Ledford further teaches wherein the devices further comprise an operating system including a Universal Windows Platform (paragraph 0005, discussing that  computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system. For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0027, discussing that FIG. 1 presents an operating environment 100 for an exemplary embodiment of the present invention. Referring now to FIG. 1, the operating environment 100 comprises a Business Solutions Platform; a computer network, such as an Ethernet; a mainframe system; and a peer-to-peer network. The Business Solutions Platform includes a Business Solutions Server and a Business Solutions Workstation and provides the platform, or computer hardware, for a computer software program comprising a server component of an exemplary embodiment of the present invention.  The Business Solutions Server comprises, for example, a Compaq DL380 server or similar device running Windows 2000 Advanced Server or other server software. The computer software program server component can reside on the Business Solutions Server and can be managed through the workstation. A Business Solutions Remote Access computer connected to the Business Solutions Server through a distributed 

As per claim 4, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1. Ledford further teaches wherein the devices include servers, desktops, controllers, tablets, mobile phones, scanners, and/or combinations thereof (paragraph 0028, discussing that the computer software program server component of the exemplary embodiment is a multi-tiered program. Its logical framework is described in detail below, in conjunction with FIG. 2. A primary function of the computer software program server component is to manage and implement workflows using a workflow engine 115 and a primary function of the Business Solutions platform 110 is to host the computer software program server component; paragraph 0029, discussing that the operating environment 100 also includes a computer network. This network includes a server 125 and any number of desktop computers 121. A computer software program comprising a client component of an exemplary embodiment of the present invention may reside on any one of the desktop computers. The client component residing on one or more desktop computers and the server component residing on Business Solutions Server operate in tandem to design and operate a workflow. The client component can be used to develop delegates and assemble delegates into workflows. The client component also allows interaction with the Business Solutions Server when a workflow is implemented by the Business Solutions Server. This interaction may allow a user to see display screens and input data or take other actions triggered by running the workflow; paragraph 0030, discussing that the network may also include other peripheral equipment, such 

As per claim 6, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1. Ledford further teaches further comprising: managing device resources and/or device-specific components of the devices using a first component of the engine of the first device including device-dependent or device-specific instructions (paragraph 0014, discussing that a workflow engine is a computer software program component that operates on the computer software comprising the workflow to automate the activity. For an enterprise, a business process can be broken into business rules that define the process. These business rules can then be categorized into work element categories and translated into workflow elements. Data for supporting the workflow can be identified, including sources of that data within the enterprise.  Delegates, which are discrete segments of computer code that can represent a business rule, can be designed to implement each individual workflow element. For example, a delegate can retrieve data from a computer platform other than the platform hosting a workflow engine. The workflow can then be assembled and operated with the workflow engine to accomplish the business process, that is, to perform many of the workflow elements in an automated fashion; paragraph 0028, discussing that a primary function of the computer software program server component is to manage and implement workflows using a workflow engine; paragraph 0085); and

initiating communication with a third component of the engine using a device-specific executable logic component of the engine (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps 

Ledford does not explicitly teach loading and running the one or more device-neutral workflows on the devices using the third component of the one or more engines. However, Sobhy in the analogous art of workflow management teaches this concept (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow 

As per claim 7, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1. Although not taught by Ledford, Sobhy teaches wherein the facility comprises an order fulfillment facility or warehouse for fulfillment of product orders (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner; paragraph 0042, discussing that starting with the target devices, these devices can represent any type of functionality…Other target devices correspond to equipment provided in a vehicle of any type. Other target devices correspond to equipment provided in a business environment of any type, including a warehouse environment, a manufacturing environment [i.e., This shows that the facility comprising a fulfillment facility or warehouse for fulfillment of product orders], a care-giving 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s feature for including an order fulfillment facility or warehouse for fulfillment of product orders, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 Ledford teaches a communication and control system for enabling and controlling communications for execution of one or more tasks, functions, and/or operations within a facility, the system comprising: a plurality of differing devices, each comprising a processor, and wherein one or more of the devices utilize disparate operating systems and/or software programs; and a series of engines, each resident on or accessed by the processor of a corresponding device of the plurality of devices (paragraph 0002, discussing that an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions; paragraph 0013, discussing a method for operating an enterprise-wide business process management software solution across multiple and diverse computer platforms; paragraph 0036, discussing that the variety of operating systems or platforms in the operating environment 100 is connected via one or more computing networks or interconnections; paragraph 0046, discussing that the exemplary logical framework 200 also enables the workflow 224 to be operated on by the multidimensional process engine 222, or workflow engine, resulting in the automation of the business solution process. During the operation of the workflow 224, data supporting the workflow can be retrieved from data sources contained on computer systems other than the computer system hosting the multidimensional process engine 222 even if the computer system containing the data source runs a different computer operating system).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

	As per claim 19, the Ledford-Sobhy-Cooper-Hermans combination teaches the system of claim 9. Although not explicitly taught by the Ledford-Sobhy-Cooper combination, Hermans in the analogous art of systems for managing and sharing access to data among a plurality of disparate devices teaches wherein the other device is one of automated monitoring, picking, and conveying devices (paragraph 0059, discussing that the device information may also include data received from one or more sensors coupled to or associated with a device in communication via a device management infrastructure…The device information may also be information sent to a device like an actuator position, a desired temperature,…, a motor speed, conveyor belt position settings, engine shutdown commands,…, or the like. In some embodiments, the device information may include commands, such as configuration settings, instructions to perform certain actions, or the like; paragraph 0137, discussing that FIG. 7C depicts another set of devices associated with a merchant's world 736. As described with respect to the manufacturer's world 702, the merchant's world 736 may include one or more barcode scanners 740, RFID scanners 748, gateway devices 742, conveyor belts 746, and the like. As products are received from the carrier, a receiving dock barcode scanner 740 may scan the incoming products to confirm receipt. Incoming products 744 may be processed via the conveyor to be added to a product inventory 750, which is tracked via an RFID scanner 748. In some embodiments, the same RFID tag used to track the product at the manufacturer is also used to track the product in the merchant inventory 750. The merchant's world 736 may also include a point-of-sale 756. The point-of-sale 756 may scan products that are being sold to consumers. Each of the devices 740, 746, 748, 756 may be in communication with the device management infrastructure via the cloud 700. The device information provided by these devices may be converted into a device agnostic format by the gateway device 742 and used to track product inventory levels, manage shipping invoices, track customer purchase histories, and the like, using a device-agnostic communication format).

.

21.	Claims 5, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Cooper, in view of Hermans, in further view of Grabovski, Pub. No.: US 2014/0278627 A1, [hereinafter Grabovski].

As per claim 5, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1, but it does not explicitly teach wherein the set of instructions of each device-neutral workflow comprise instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices. However, Grabovski in the analogous art of workflow management teaches this concept  

The Ledford-Sobhy-Cooper-Hermans combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans combination to include Grabovski’s feature for including instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices, in the manner claimed, would serve the motivation of providing a flexible and more efficient order 

As per claim 8, the Ledford-Sobhy-Cooper-Hermans combination teaches the method of claim 1, but it does not explicitly teach further comprising interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that    where a designer 132 desires to define a "ship from store" fulfillment program for a retail store, 

The Ledford-Sobhy-Cooper-Hermans combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans combination to include Grabovski’s feature for including interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above. Further, as per claim 11 the Ledford-Sobhy-Cooper-Hermans combination teaches wherein the plurality of devices includes a handheld device and controller each operating or running disparate software platforms or operating systems (Sobhy, paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ledford with Sobhy because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying Ledford to include Sobhy’s features for including a handheld device and controller each operating or running disparate software platforms or operating systems, in the manner claimed, would serve the motivation of providing a uniform framework for controlling different kinds of target devices, thereby reducing the complexity and cost associated with the task of controlling plural target devices (Sobhy at paragraph 0034), or in the pursuit of carrying out business services that are easily adaptable to a wide variety of business applications; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

The Ledford-Sobhy-Cooper-Hermans combination does not explicitly teach wherein the order fulfilling facility or warehouse comprises a series of stations, zones or cells and wherein the set of instructions includes instructions or logic for carrying out one or more tasks, functions, and/or operations at selected ones of the stations, zones or cells, and wherein one or more engines of the series of engines translate and communicate the set of instructions to the handheld device and the controller to allow the handheld device and the controller to substantially interchangeably control and execute the one or more tasks, functions, or operations at selected ones of the stations, zones or cells. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that  where a designer desires to define a "ship from store" fulfillment program for a retail store, the designer 

The Ledford-Sobhy-Cooper-Hermans combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and 

As per claim 12, the Ledford-Sobhy-Cooper-Hermans-Grabovski combination teaches the  system of claim 11. Although not taught by the Ledford-Sobhy-Cooper-Hermans combination, Grabovski  teaches wherein the stations, zones or cells include picking stations, storage areas, and/or loading stations (paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that  where a designer 132 desires to define a "ship from store" fulfillment program for a retail store, the designer 132 may operate the GUI to select a plurality of predefined common business processes to define the fulfillment workflow associated with the "ship from store" fulfillment program. In one embodiment, the designer 132 defines the fulfillment workflow of the "ship from store" fulfillment program by selecting the common "Pick", "Stage", "Pack", "Ship", and "Load" business processes. In such a program, the business process workflows associated with 



Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

22.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Cooper, in view of Hermans, in view of Grabovski, in further view of Hasman et al., Pub. No.: US 2015/0086304 A1, [hereinafter Hasman].

As per claim 13, the Ledford-Sobhy-Stewart-Cooper combination teaches the system of claim 9, but it does not explicitly teach wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment. However, Grabovski in the analogous art of workflow management teaches this concept (paragraph 0040, discussing that the common business processes may be combined in any number of various ways to form fulfillment workflows to accomplish specific store-based fulfillment programs. For example, according to one embodiment, an "in-store pickup" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", and "Pickup" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, put the order into designated area for storing, and retrieve the order to be dispensed to the customer; paragraph 0041, discussing a "home delivery" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", "Load", and "Deliver" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, prepare the order for further processing, load the order onto a delivery vehicle, and deliver the order to the customer. As can be seen above, the "in-store pickup" fulfillment program and the "home delivery" fulfillment program both include the common "Pick" and "Stage" business processes. According to other embodiments, a store-fulfillment program may be defined by combining several common business processes, in any number of ways, into a fulfillment workflow; paragraph 0084, discussing that in one embodiment, the "Audit" business process 206 includes a single "Confirm Accuracy" action 208 that instructs an associate to confirm the accuracy of an order. According to another embodiment, the "Pick" business process 206 includes a "Retrieve" action 208 that instructs an associate to retrieve an item from inventory, a "Scan" action 208 that instructs the associate to scan a barcode of the retrieved item to confirm that the right item has been picked, a system action task that validates the entered code against the expected code and quantity a conditional logic task that causes the system to report an audit failure if the values do not match, and a "Tote" action 208 that instructs the associate to place the 

The Ledford-Sobhy-Cooper-Hermans combination describes features related to workflow management. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans combination with Grabovski because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans combination to include Grabovski’s feature for wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment, in the manner claimed, would serve the motivation of providing a flexible and more efficient order fulfillment management system (Grabovski, paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

wherein the plurality of devices furtherInventors: Dematic Corp. Serial No.: 15/699,286 Page: 5include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system. However, Hasman in the analogous art of inventory management teaches this concept (paragraph 0002, discussing that the present invention is directed to fulfillment of customer orders and, in particular, to fulfillment of customer orders utilizing the one-to-many put sequence procedure…; paragraph 0003, discussing that one-to-many put sequence processing typically uses a human operator to retrieve one or more homogeneous items having the same item identifier, such as a stock-keeping unit (SKU) from a container, referred to as an "inventory container." The item(s) is matched with a customer order requiring that item(s). In a one-to-many put sequence, multiple customer orders are assembled concurrently (i.e., the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system), each at a separate location in a put station; paragraph 0004, discussing that examples of such put stations are put-walls in which a customer order is assembled at a location on the put-wall (i.e., wherein the plurality of devices further  include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles). Also, a goods-to-person pick station in which inventory containers are automatically brought to the operator and removed when the item(s) have been removed from the container. Customer orders are each assembled at a specific location in an order buffer usually in order containers. When an order container for an order is full or the order is complete, an empty container is substituted until that container is full, and so-on. Whether a put-wall or a goods-to-person pick station is used, an operator must move, such as by walking, between the inventory container and the order container. The further the operator must 

The Ledford-Sobhy-Cooper-Hermans-Grabovski combination describes features related to workflow management. Hasman discusses a method for fulfillment of customer orders utilizing the one-to-many put sequence procedure. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ledford-Sobhy-Cooper-Hermans-Grabovski combination with Hasman because the references are analogous art because they are both directed to solutions for workflow management, which falls within applicant’s field of endeavor (workflow control systems), and because modifying the Ledford-Sobhy-Cooper-Hermans-Grabovski combination to include Hasman’s feature for including at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put-wall or pick-wall system, in the manner claimed, would serve the motivation of  providing techniques for enhancing efficiency of order fulfillment (Hasman, paragraph 0006); and further obvious because the claimed .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 Strohmenger et al., Pub. No.: US 2016/0274978 A1  – describes translating data from agnostic or standardized format or platform to another format or platform (e.g., a format or platform employed by an industrial automation system).
B.	Holmes, Pub. No.: US 2012/0179625 A1 – describes a dynamic workflow system and processes for use in logistic support and management. Further describes translating the workflows into instructions that can be interpreted by the shell program application of the remote device.
C.	Wood et al., Pub. No.: US 2011/0093864 A1 – describes a first computer program that may translate data from its native data format to the common data format before sending the data to a second computer program, and the first computer program may translate received data from the common data format to its native data format.
D.	Lee, Carman KM, et al. "Design and development of logistics workflow systems for demand management with RFID." Expert systems with applications 38.5 (2011): 5428-5437 – describes a combination of advanced technologies to form an integrated system that helps achieve lean and agile logistics workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683